                                 APPENDIX A

Jurisdictions In Wisconsin That Received Grants From The CTCL COVID-19 Response
                                   Grant Program

                                    Cities

                                  Abbotsford
                                    Altoona
                                     Amery
                                     Antigo
                                   Appleton
                                     Barron
                                     Beloit
                                   Brodhead
                                  Brookfield
                                     Chetek
                                    Chilton
                                   Plymouth
                                     Colby
                                  Cuba City
                                   Delafield
                                  Eau Claire
                                   Edgerton
                                   Fitchburg
                                 Fond du Lac
                                 Fort Atkinson
                                  Green Bay
                                    Hudson
                                   Janesville
                                    Kenosha
                                  Kewaunee
                                  Lake Mills
                                   Lancaster
                                    Madison
                                   Marathon
                                   Marinette
                                  Marshfield
                                   Menasha
                                     Milton
                                  Milwaukee
                                    Monona
                                    Mosinee
                                    Niagara
                                     Omro
                                    Peshtigo



                                     1
     Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 6 Document 107-1
                            Pittsville
                            Platteville
                             Racine
                            Rice Lake
                           River Falls
                            Schofield
                           Sun Prairie
                           Two Rivers
                           Waukesha
                             Wausau
                           West Allis

                            Counties

                            Marathon

                             Towns

                              Amberg
                             Athelstane
                              Aztalan
                               Beaver
                               Beaver
                              Beecher
                              Beetown
                              Beetown
                              Bennett
                               Bergen
                               Berlin
                                Bern
                               Bevent
                              Brazeau
                    Brighton (Marathon County)
                            Brothertown
                                Brule
                              Calumet
                               Cassel
                               Chetek
                              Chilton
                             Cleveland
                              Clinton
                               Dodge
                              Dunbar
                     Eagle (Waukesha County)
                               Easton
                             Eau Pleine



                                2
Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 6 Document 107-1
                     Emmet, Marathon County
                             Evergreen
                            Farmington
                     Forest (Richland County)
                             Frankfort
                              Franzen
                              Freedom
                             Friendship
                               Fulton
                              Genesee
                               Gillett
                             Goodman
                           Green Valley
                             Greenbush
                               Grover
                              Guenther
                               Halsey
                    Hamburg, Marathon County
                             Hamilton
                    Harrison (Calumet County)
                    Harrison (Lincoln County)
                           Hazel Green
                               Hewitt
                               Holton
                                Hull
                               Ixonia
                              Johnson
                             Knowlton
                             La Prairie
                                Lake
                             Lake Mills
                             Lawrence
                               Liberty
                                Lima
                               Lisbon
                            Little River
                             Long Lake
                           Maple Grove
                             Marathon
                              Marshall
                              Marshall
                             McMillan
                              Medina
                             Metomen
                               Milton
                              Morgan



                                3
Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 6 Document 107-1
                             Morrison
                             Mosinee
                          Mount Hope
                            Mountain
                              Norrie
                             Oakland
                              of Day
                             Onalaska
                              Ottawa
                             Palmyra
                               Paris
                             Pembine
                               Perry
                             Peshtigo
                             Pittsfield
                              Plover
                            Plymouth
                            Porterfield
                              Pound
                           Prairie Lake
                           Red Springs
                               Reid
                              Rhine
                             Rib Falls
                          Rib Mountain
                            Rice Lake
                            Rietbrock
                              Ringle
                            Riverview
                               Rock
                           Rush River
                         Sheboygan Falls
                           Silver Cliff
                             Spencer
                           Springfield
                             Stanfold
                              Stettin
                             Superior
                           Taycheedah
                              Texas
                               Troy
                              Turtle
                             Wausau
                             Weston
                             Westport
                               Wien



                                4
Case 2:20-cv-01785-BHL Filed 12/08/20 Page 4 of 6 Document 107-1
                    Wrightstown (Brown County)

                             Villages

                              Athens
                               Biron
                           Black Earth
                            Cambridge
                          Campbellsport
                            Clear Lake
                              Clinton
                             Coleman
                          Cottage Grove
                              Crivitz
                           Dickeyville
                               Edgar
                              Elderon
                           Elkhart Lake
                             Endeavor
                               Ettrick
                             Fenwood
                             Footville
                            Hammond
                               Hatley
                           Hazel Green
                            Iron Ridge
                             Kekoskee
                          Kronenwetter
                                Luck
                               Maine
                            McFarland
                              Minong
                             Montfort
                             Oakfield
                              Ontario
                              Osceola
                              Palmyra
                               Pound
                            Readstown
                             Rockland
                            Rothschild
                          Solon Springs
                              Spencer
                             Stratford
                             Superior
                             Tennyson



                                5
Case 2:20-cv-01785-BHL Filed 12/08/20 Page 5 of 6 Document 107-1
                           Turtle Lake
                             Unity
                             Waldo
                           Waunakee
                           Wausaukee
                            Weston
                             Wilton




                                6
Case 2:20-cv-01785-BHL Filed 12/08/20 Page 6 of 6 Document 107-1
